
	

114 HCON 126 IH: Expressing the sense of Congress that Cuba should issue a state of apology and agree to cease human rights violations in order for any embargo or economic restraints to be lifted.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 126
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Walker submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that Cuba should issue a state of apology and agree to cease human
			 rights violations in order for any embargo or economic restraints to be
			 lifted.
	
	
 That it is the sense of Congress that Cuba should issue a state of apology and agree to cease human rights violations in order for any embargo or economic restraints to be lifted.
		
